NOTE: 'l‘his order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
THE DOW CHEMICAL COMPANY,
Plaintiff-Appellee, '
V.
NOVA CHEMICALS CORPORATION (CANADA)
AND NOVA CI'IEMICALS INC. (DELAWARE),
Defendants-Appellants. _
2010-1526 `
Appeal from the United States District Court for the
District of Delaware in case no. 05-CV-0737, Judge Leo-
nard P. Stark.
ON MOTION
ORDER
NOVA Chen1icals Corp0ration (Canada) and NOVA
Chen.1icals Inc. (Delaware) move for a 29-day extension of
ti1ne, until June 3, 2011, to file their reply brief The DoW
Chen1ica1 Company opposes. NOVA replies.
Upon consideration thereof
I'r ls ORDERED THAT:

DOW CHEMICAL V. NOVA CHEMICALS 2
The motion is granted
FoR THE C0URT
 0 9  /S/ J'an Horbal__\[
cc:
321
Date J an Horbaly
Clerk
Harry J. R0per, Esq. F_LED
DOI1H1d R- D“HH@I» ESq- v.s. c0um,5F APPsALs roa
THE FEDEF?P.L ClRCUlT
HAY 09 2011
1AH HDRBAtY --
G|.EH(